Case 20-10320-SDM               Doc 17      Filed 03/18/20 Entered 03/18/20 15:48:52          Desc Main
                                           Document      Page 1 of 9


  Fill in this information to identify your case:                                     Check if this is an
                                                                                   amended notice.
  Debtor 1         CHARLES                 E.            LOGAN _
                 First Name             Middle Name      Last Name

  Debtor 2          _________________________________________________
 (Spouse, if filing) First Name    Middle Name       Last Name

 United States Bankruptcy Court for the Northern District of Mississippi

  Case number      20-10320-SDM



                                Notice of Filing Chapter 13 Plan and
                              Motions for Valuation and Lien Avoidance

        The above-named Debtor(s) has filed a Chapter 13 Plan and Motions for Valuation and
Lien Avoidance (the “Plan”) with the Bankruptcy Court in the above-referenced case. (see
attachment).
        Any objection to confirmation of the Plan or the motions contained therein shall be filed
in writing with the Clerk of Court on or before March 30, 2020. Copies of the objection must
be served on the Trustee, US Trustee, Debtor(s), and Attorney for Debtor(s).
        Objections to confirmation will be heard and confirmation determined on May 5, 2020
at 10:30 A.M., ABD Cochran US Bankruptcy Courthouse, 703 Hwy 143 North, Aberdeen, MS
39730 unless the court orders otherwise. If no objection is timely filed, the Plan may be
confirmed without a hearing. If no objection is timely filed, the Plan may be confirmed without a
hearing.

X /s/Jim Arnold__________________________                Dated:      03/18/2020____________
  Signature of Attorney for Debtor(s)                             MM/ DD /YYY

 333 East Mulberry Street___________________________
Address Line 1
_________________________________________________
Address Line 2

Durant, MS 39063_______________________________
City, State, and Zip Code

662-653-6448___________            1625___________
Telephone Number                   MS Bar Number

arnoldjh@bellsouth.net_________________________
Email address
Case 20-10320-SDM                 Doc 17      Filed 03/18/20 Entered 03/18/20 15:48:52               Desc Main
                                             Document      Page 2 of 9


                                            CERTIFICATE OF SERVICE

      I, Jim Arnold, attorney for Debtor(s), do hereby certify that by filing the attached Notice
and Chapter 13 Plan, I have caused the following parties to be served electronically via ECF:

           Terre M. Vardaman
           VARDAMAN13@gmail.com

           Office of the U.S. Trustee
           USTPRegion05.AB.ECF@usdoj.gov


       I certify that I have this day served a true and correct copy of the attached Notice and
Chapter 13 Plan by U.S. Mail, 1 posted prepaid, to the following creditor(s) listed in Sections 3.2
and/or 3.4 of the Plan pursuant to Fed. R. Bankr. P. 7004:

           Advance America
           200 Veterans Memorial Drive
           Suite D
           Kosciusko, MS 39090

           Registered Agent:
           Corporation Service Company
           7716 Old Canton Rd, Suite C
           Madison, MS 39110


       I further certify that I have this day served a true and correct copy of the Notice and
Chapter 13 Plan by U.S. Mail, postage pre-paid, to all other parties listed on the attached master
mailing list (matrix).

X /s/Jim Arnold__________________________                           Dated:    03/18/2020_____
    Signature of Attorney for Debtor(s)                                      MM/ DD /YYY
 333 East Mulberry Street__________________________
Address Line 1
_________________________________________________
Address Line 2

Durant, MS 39063_______________________________
City, State, and Zip Code

662-653-6448___________              1625___________
Telephone Number                     MS Bar Number

arnoldjh@bellsouth.net_________________________
Email address



1
    If the creditor is an insured depository institution, service has been made by certified mail.
           Case 20-10320-SDM                               Doc 17     Filed 03/18/20 Entered 03/18/20 15:48:52                       Desc Main
                                                                     Document      Page 3 of 9
 Fill in this information to identify your case:
 Debtor 1               Charles E. Logan
                              Full Name (First, Middle, Last)
 Debtor 2
 (Spouse, if filing)          Full Name (First, Middle, Last)
                                                                     NORTHERN DISTRICT OF
 United States Bankruptcy Court for the                                  MISSISSIPPI                                  Check if this is an amended plan, and
                                                                                                                      list below the sections of the plan that
 Case number:                 20-10320                                                                                have been changed.
 (If known)




Chapter 13 Plan and Motions for Valuation and Lien Avoidance                                                                                            12/17


 Part 1:       Notices

To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable. The treatment of ALL secured and priority
                           debts must be provided for in this plan.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
                           to confirmation on or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case
                           (Official Form 309I). The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation
                           is filed. See Bankruptcy Rule 3015.

                           The plan does not allow claims. Creditors must file a proof of claim to be paid under any plan that may be confirmed.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Length of Plan.

The plan period shall be for a period of 60 months, not to be less than 36 months or less than 60 months for above median income debtor(s). If
fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors
specified in this plan.

2.2           Debtor(s) will make payments to the trustee as follows:

Debtor shall pay $835.00 ( monthly,               semi-monthly,      weekly, or     bi-weekly) to the chapter 13 trustee. Unless otherwise ordered by
the court, an Order directing payment shall be issued to the debtor’s employer at the following address:

                         Debtor shall pay direct.




APPENDIX D                                                                    Chapter 13 Plan                                                  Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 20-10320-SDM                               Doc 17      Filed 03/18/20 Entered 03/18/20 15:48:52                            Desc Main
                                                                      Document      Page 4 of 9
 Debtor                Charles E. Logan                                                                   Case number     20-10320

Joint Debtor shall pay       ( monthly,       semi-monthly,       weekly, or    bi-weekly) to the chapter 13 trustee. Unless otherwise ordered by the
court, an Order directing payment shall be issued to the joint debtor’s employer at the following address:




2.3            Income tax returns/refunds.

               Check all that apply
                        Debtor(s) will retain any exempt income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all non-exempt income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:       Treatment of Secured Claims

3.1            Mortgages. (Except mortgages to be crammed down under 11 U.S.C. § 1322(c)(2) and identified in § 3.2 herein.).

               Check all that apply.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

      3.1(a)     Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11 U.S.C. §
                 1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with the proof of
                 claim filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed herein.

 1     Mtg pmts to BSI Financial Services
 Beginning April 2020             @                                   $630.01        Plan       Direct.       Includes escrow   Yes   No

           Mtg arrears to            BSI Financial Services                           Through       March 2020                  $3,812.02 @ $63.53

 3.1(b)       Non-Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11
              U.S.C. § 1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with
              the proof of claim filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed
              herein.
 Property -NONE-
           address:
 Mtg pmts to
 Beginning month                            @                              Plan            Direct.          Includes escrow Yes No

 Property -NONE- Mtg arrears to                                                     Through

 3.1(c)              Mortgage claims to be paid in full over the plan term: Absent an objection by a party in interest, the plan will be amended
                     consistent with the proof of claim filed by the mortgage creditor.

 Creditor:        -NONE-                                   Approx. amt. due:                               Int.
                                                                                                           Rate*:
 Property Address:
 Principal Balance to be paid with interest at the rate above:
 (as stated in Part 2 of the Mortgage Proof of Claim Attachment)
 Portion of claim to be paid without interest: $
 (Equal to Total Debt less Principal Balance)

 Special claim for taxes/insurance: $                                          -NONE- /month, beginning       month .

                                                                                     Mississippi Chapter 13 Plan                                  Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 20-10320-SDM                               Doc 17         Filed 03/18/20 Entered 03/18/20 15:48:52                      Desc Main
                                                                           Document      Page 5 of 9
   Debtor                Charles E. Logan                                                                Case number       20-10320

   (as stated in Part 4 of the Mortgage Proof of Claim Attachment)

* Unless otherwise ordered by the court, the interest rate shall be the curent Till rate in this District
  Insert additional claims as needed.

  3.2          Motion for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one..

                            None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                            The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                            Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
                            amounts to be distributed to holders of secured claims, debtor(s) hereby move(s) the court to value the collateral described below
                            at the lesser of any value set forth below or any value set forth in the proof of claim. Any objection to valuation shall be filed on
                            or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I).

                            The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                            of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                            treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                            creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.


   Name of creditor Estimated amount of                                    Collateral             Value of collateral   Amount of secured claim Interest rate*
                    creditor's total claim #



   Advance                                                        2000 Chevrolet
   America                                 $1,159.00              Silverado                             $4,275.00                  $1,159.00             6.75%

  Insert additional claims as needed.

  #For mobile homes and real estate identified in § 3.2: Special Claim for taxes/insurance:

         Name of creditor                                              Collateral                   Amount per month                      Beginning
   -NONE-                                                                                                                      month

  * Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District

   For vehicles identified in § 3.2: The current mileage is


   3.3         Secured claims excluded from 11 U.S.C. § 506.

        Check one.
                            None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

  3.4          Motion to avoid lien pursuant to 11 U.S.C. § 522.

  Check one.
                            None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

  3.5          Surrender of collateral.

               Check one.
                       None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


   Part 4:      Treatment of Fees and Priority Claims

  4.1          General
               Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
               without postpetition interest.


                                                                                        Mississippi Chapter 13 Plan                                Page 3
  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 20-10320-SDM                               Doc 17        Filed 03/18/20 Entered 03/18/20 15:48:52                 Desc Main
                                                                        Document      Page 6 of 9
 Debtor                Charles E. Logan                                                           Case number   20-10320

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

                  No look fee:          $3,600.00

                   Total attorney fee charged:                       $3,600.00

                   Attorney fee previously paid:                     $0.00

                   Attorney fee to be paid in plan per
                   confirmation order:                               $3,600.00

                  Hourly fee: $             . (Subject to approval of Fee Application.)

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations.

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:     Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       0
                    % of the total amount of these claims, an estimated payment of $
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Other separately classified nonpriority unsecured claims (special claimants). Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

 7.1         Property of the estate will vest in the debtor(s) upon entry of discharge.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

                                                                                 Mississippi Chapter 13 Plan                                Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 20-10320-SDM                               Doc 17     Filed 03/18/20 Entered 03/18/20 15:48:52                Desc Main
                                                                     Document      Page 7 of 9
 Debtor                Charles E. Logan                                                            Case number   20-10320


 Part 9:      Signatures:

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below. If the Debtor(s) do not have an attorney, the Debtor(s) must provide their
complete address and telephone number.
 X /s/ Charles E. Logan                                                  X
     Charles E. Logan                                                         Signature of Debtor 2
     Signature of Debtor 1

       Executed on            February 18, 2020                                      Executed on

       2065 Attala Road 1146
       Address                                                                Address
       Kosciusko MS 39090-0000
       City, State, and Zip Code                                              City, State, and Zip Code

       Telephone Number                                                       Telephone Number


 X     /s/ Jim Arnold                                                         Date     February 18, 2020
       Jim Arnold 1625
       Signature of Attorney for Debtor(s)
       Attorney-at-Law
       333 East Mulberry Street
       Durant, MS 39063
       Address, City, State, and Zip Code
       (662) 653-6448                                                         1625 MS
       Telephone Number                                                       MS Bar Number
       arnoldjh@bellsouth.net
       Email Address




                                                                             Mississippi Chapter 13 Plan                                Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
              Case 20-10320-SDM          Doc 17    Filed 03/18/20          Entered 03/18/20 15:48:52      Desc Main
Label Matrix for local noticing              Advance America
                                                  Document           Page 8 of 9           Advance America, Cash Advance Centers of MS,
0537-1                                       Cash Advance Centers of MS                    135 North Church Street
Case 20-10320-SDM                            200 Veterans Memorial Drive                   Spartanburg, SC 29306-5138
Northern District of Mississippi             Suite D
Aberdeen                                     Kosciusko, MS 39090-3890
Wed Mar 18 15:17:04 CDT 2020
Jim Arnold                                   Atlas Acquisitions LLC                        Atlas Acquisitions LLC
333 E Mulberry Street                        294 Union St.                                 294 Union St.
Durant, MS 39063-3725                        Hackensack, NJ 07601-4303                     Hackensack, NJ 07601-4303
                                             Attn: Avi Schild


Atlas Acquisitions, LLC - as                 Attala County Justice Court                   BSI Financial Services
294 Union Street                             254 Highway 12 West                           314 S Franklin St, 2nd Floor
Hackensack, NJ 07601-4303                    Kosciusko, MS 39090-3208                      PO Box 517
                                                                                           Titusville, PA 16354-0517


CREDIT FIRST NA                              Capital One Bank                              Capital One Bank (USA), N.A.
po box 818011                                by Americaan InfoSource                       by American InfoSource as agent
CLEVELAND, OH 44181-8011                     PO Box 71083                                  PO Box 71083
                                             Charlotte, NC 28272-1083                      Charlotte, NC 28272-1083


Capital One Bank USA                         Capital One/Justice                           Carthage City Clerk
PO Box 30281                                 PO Box 30253                                  212 W Main Street
Salt Lake City, UT 84130-0281                Salt Lake City, UT 84130-0253                 Carthage, MS 39051-4142



Comenity Bank/Goodys                         Credit First N A                              First Premier Bank
PO Box 182789                                PO Box 81315                                  3820 N Louise Ave
Columbus, OH 43218-2789                      Cleveland, OH 44181-0315                      Sioux Falls, SD 57107-0145



Holmes County Justice Court                  Leake County Justice Court                    Charles E. Logan
PO Box 99                                    PO Box 69                                     2065 Attala Road 1146
Lexington, MS 39095-0099                     Carthage, MS 39051-0069                       Kosciusko, MS 39090-6042



MS Department of Public Safety               Merrick Bank Corp                             Midland Credit Management, Inc.
PO Box 948                                   PO Box 9201                                   PO Box 2037
Jackson, MS 39205-0948                       Old Bethpage, NY 11804-9001                   Warren, MI 48090-2037



Midland Credit Mgmt                          PRA Receivables Management, LLC               (p)PORTFOLIO RECOVERY ASSOCIATES LLC
320 East Big Beaver                          PO Box 41021                                  PO BOX 41067
Troy, MI 48083-1271                          Norfolk, VA 23541-1021                        NORFOLK VA 23541-1067



Premier Bankcard, Llc                        Quantum3 Group LLC                            Quantum3 Group LLC as agent for
Jefferson Capital Systems LLC Assignee       Second Round Sub LLC                          Second Round Sub LLC
Po Box 7999                                  PO Box 788                                    PO Box 788
Saint Cloud Mn 56302-7999                    Kirkland, WA 98083-0788                       Kirkland, WA 98083-0788
              Case 20-10320-SDM               Doc 17       Filed 03/18/20        Entered 03/18/20 15:48:52               Desc Main
Second Round LP                                      Syncb/Belk
                                                          Document          Page 9 of 9                   Syncb/JCPenney
PO Box 41955                                         PO Box 965028                                        PO Box 965007
Austin, TX 78704-0033                                Orlando, FL 32896-5028                               Orlando, FL 32896-5007



Syncb/Walmart                                        Synchrony Bank                                       Synchrony Bank
PO Box 965024                                        c/a PRA Receivables Mgmt                             c/o PRA Receivables Management, LLC
Orlando, FL 32896-5024                               PO Box 41021                                         PO Box 41021
                                                     Norfolk, VA 23541-1021                               Norfolk, VA 23541-1021


TBOM/Atls/Fortiva                                    Tea Olive, LLC                                       The Bureaus Inc.
PO Box 105555                                        PO BOX 1931                                          650 Dundee Road
Atlanta, GA 30348-5555                               Burlingame, CA 94011-1931                            Northbrook, IL 60062-2747



The Bureaus, Inc./Synchrony Bank                     U. S. Trustee                                        Terre M. Vardaman
c/o PRA Receivables Management, LLC                  501 East Court Street, Suite 6-430                   P. O. Box 1326
P O Box 41021                                        Jackson, MS 39201-5022                               Brandon, MS 39043-1326
Norfolk, VA 23541-1021




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC                   End of Label Matrix
POB 41067                                            Mailable recipients    41
Norfolk VA 23541                                     Bypassed recipients     0
                                                     Total                  41
